  Case 2:20-mj-08370-JAD Document 14 Filed 01/25/21 Page 1 of 1 PageID: 28




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA             :    Case No. 20-mj-8370

            v.                       :

ALBERTO ALMEIDA                      :    SUBSTITUTION OF ATTORNEY



            PLEASE TAKE NOTICE that Rachael A. Honig, Acting United

States Attorney for the District of New Jersey, has reassigned the above-

captioned matter to Olta Bejleri, Assistant United States Attorney

(olta.bejleri@usdoj.gov), in substitution for Emma Spiro, Assistant United

States Attorney, who previously appeared in this matter.



                                     RACHAEL A. HONIG
                                     Acting United States Attorney



                               By:   ________________________________
                                     OLTA BEJLERI
                                     Assistant United States Attorney

Dated:      January 25, 2021
